Case: 09-20744     Document: 00511124066          Page: 1    Date Filed: 05/27/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                            May 27, 2010
                                     No. 09-20744
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

ROBERT B. MILES,

                                                   Plaintiff-Appellant,

v.

TEXAS BOARD OF PARDONS & PAROLES; TEXAS DEPARTMENT OF
CRIMINAL JUSTICE PAROLE DIVISION,

                                                   Defendants-Appellees.


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:09-CV-3193


Before JOLLY, WIENER, and ELROD, Circuit Judges.
PER CURIAM:*
        Robert B. Miles, Texas prisoner # 536884, filed a civil rights complaint
against the Texas Board of Pardons and Parole (Board) and the Texas
Department of Criminal Justice Parole Division (TDCJ), alleging that his parole
was wrongfully revoked due to his refusal to comply with special conditions of
parole imposed on sex offenders. The district court dismissed the complaint
pursuant to 28 U.S.C. § 1915A, concluding that the Board and the TDCJ have


        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-20744        Document: 00511124066 Page: 2      Date Filed: 05/27/2010
                                     No. 09-20744

immunity from suit under the Eleventh Amendment and that Miles’s claims are
barred by Heck v. Humphrey, 512 U.S. 477 (1994). We review the dismissal of
the complaint de novo. Ruiz v. United States, 160 F.3d 273, 275 (5th Cir. 1998).
        Both the Board and the TDCJ are immune from suit under the Eleventh
Amendment. See Littles v. Board of Pardon and Paroles Division, 68 F.3d 122,
123 (5th Cir. 1995); Will v. Michigan Dep’t of State Police, 491 U.S. 58, 66 (1989)
(recognizing that the Eleventh Amendment bars suits in federal court by a
citizen against agencies or departments of his state). Moreover, a challenge to
a parole decision must satisfy the requirements of Heck to state a claim for relief.
McGrew v. Tex. Bd. Pardons & Paroles, 47 F.3d 158, 161 (5th Cir. 1995). Under
Heck,    a   plaintiff   seeking   damages   for   an   allegedly   unconstitutional
imprisonment “must prove that the conviction or sentence has been reversed on
direct appeal, expunged by executive order, declared invalid by a state tribunal
authorized to make such a determination, or called into question by a federal
court’s issuance of a writ of habeas corpus.” 512 U.S. at 486-87. Miles does not
allege that the decision to revoke his probation has been reversed, expunged, set
aside, or called into question as Heck requires.
        Miles has not established that the district court erred in dismissing his
§ 1983 lawsuit. See § 1915A(b)(1),(2) ; Ruiz, 160 F.3d at 275. The judgment of
the district court is thus affirmed.
        AFFIRMED.




                                         2